DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed 03 March 2022 has been entered.  Claims 1-27 are pending; claim 1 is amended; and claims 4, 8 and 19-27 remain withdrawn.


Response to Arguments
Applicant’s arguments, see Remarks, filed 03 March 2022, with respect to the rejections of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MacKinnon et al. (US 2002/0135763).  The new reference addresses the newly added limitation of a hollow core light guide.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1 is rejected under 35 U.S.C. 103) as being unpatentable over Perez (WO 2006/130340) in view of MacKinnon et al. (US 2002/0135763).

[Claim 1]  Perez discloses an illumination device comprising: 
a first light source (LED) configured to emit light of a first peak wavelength (plurality of LEDs having one or more different wavelengths of light at one or more therapeutic wavelengths) [page 3, lines 14-21]; 
a second light source (LED) configured to emit light of a second peak wavelength that is different than the first peak wavelength (plurality of LEDs having one or more different wavelengths of light at one or more therapeutic wavelengths) [page 3, lines 14-21]; 
a light guide (Fig. 1 #22 or alternatively optic bundles, Fig. 8 #148) optically coupled to the first light source and the second light source [page 3, lines 27-29; page 4, line 29 - page 5, line 11]; and 
a light guide positioner (port, Fig. 1 #12, or alternatively mouthpiece, Fig. 8 #142) that is configured to secure the light guide for providing the light of the first peak wavelength and the light of the second peak wavelength to tissue within a body cavity [page 3, lines 27-29; page 4, line 29 - page 5, line 11].

MacKinnon discloses a “light guide” is a device well known in the art, typically flexible, that comprises an outer layer and a light transmissive core that carries light from one location to another, such as an optical fiber, liquid light guide or hollow reflective light guide, and a "light guide bundle" is a plurality of such light guides combined into a single strand [par. 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the light guide of illumination device taught by Perez with a hollow reflective light guide as taught by MacKinnon since Perez discloses other known light guides may be used and MacKinnon discloses hollow cored light guides are well known in the illumination art.  The substitution constituting a simple substitution of one known light guide for another known light guide.


Claims 1-3, 5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn et al. (US 2013/0280671) in view of MacKinnon et al. (US 2002/0135763).

[Claim 1]  Brawn discloses an  illumination device (intra-oral light therapy apparatus) comprising: 
a first light source (LED, Fig. 9 #612) configured to emit light of a first peak wavelength (each LED’s emission properties are configured to be controlled individually and different peak wavelengths may be applied to a respective panel associated with the LED, e.g. about 620 nm) [pars. 0103, 0107, 0299-300];
a second light source (LED, Fig. 9 #618) configured to emit light of a second peak wavelength that is different than the first peak wavelength (each LED’s emission properties are configured to be controlled individually and different peak wavelengths may be applied to a respective panel associated with the LED, e.g. about 890 nm) [pars. 0103, 0107, 0299-300]; 
a light guide (optical fiber bundle, Fig. 9 #620) optically coupled to the first light source and the second light source [par. 0108]; and 
a light guide positioner (panels, Fig. 9 #601-604, which may be encapsulated in a single unit similar to a mouth guard) that is configured to secure the light guide for providing the light of the first peak wavelength and the light of the second peak wavelength to tissue within a body cavity [pars. 0103, 0107].
Brawn discloses the light guide an optical fiber bundle but does not specifically mention a light guide comprising a core that defines a hollow light transmissive pathway.
MacKinnon discloses a “light guide” is a device well known in the art, typically flexible, that comprises an outer layer and a light transmissive core that carries light from one location to another, such as an optical fiber, liquid light guide or hollow reflective light guide, and a "light guide bundle" is a plurality of such light guides combined into a single strand [par. 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the light guide of illumination device taught by Brawn with a bundle of hollow reflective light guides as taught by MacKinnon since MacKinnon discloses hollow cored light guide bundles are well known alternative to optical fiber bundles in the illumination art.  The substitution constituting a simple substitution of one known light guide for another known light guide.

[Claim 2] Brawn discloses the first peak wavelength differs from the second peak wavelength by at least 25 nm (the difference between 620 nm and 890 nm is 270 nm).

[Claim 3] Brawn discloses the first peak wavelength differs from the second peak wavelength by at least 100 nm (the difference between 620 nm and 890 nm is 270 nm).

[Claim 5] Brawn discloses the first light source comprises a first solid-state emitter package and the second light source comprises a second solid-state emitter package (the LEDs are in the form of LED packages) [par. 0108].

[Claim 9] Brawn discloses a third light source (LED, Fig. 9 #614) configured to emit light of a third peak wavelength that is different than the first peak wavelength and the second peak wavelength (each LED’s emission properties are configured to be controlled individually and different peak wavelengths may be applied to a respective panel associated with the LED, e.g. about 690 nm) [pars. 0103, 0107, 0299-300].

[Claim 10] Brawn discloses at least one of the first light source and the second light source is configured to provide a pulsed irradiance to the tissue (the pulse of the LEDs may be controlled) [par. 0109].

[Claim 11] Brawn discloses the pulsed irradiance is provided in a range from 0.1 watts per square centimeter (W/cm2) to 10 W/cm2 (the light intensity, i.e. irradiance, may range from about 100 mW/cm2 to about 10 W/cm2) [par. 0280].

[Claim 12] Brawn discloses the first light source is arranged to provide the light of the first peak wavelength to a first treatment zone (portion of tissue adjacent panel 601); the second light source is arranged to provide the light of the second peak wavelength to a second treatment zone (portion of tissue adjacent panel 604); a depth within the tissue of the first treatment zone is different than a depth within because the wavelengths emitted by the panels are different, the penetration depth into the tissue will be different); and the first treatment zone overlaps the second treatment zone within the tissue (the panels my overlap to increase power output and treatment intensity) [pars. 0103, 0287].

[Claim 13] Brawn discloses applying first and second peak wavelengths that are different to stimulate a variety of biological activities [par. 0004].  Therefore, the first peak wavelength is configured to induce a first biological effect; and the second peak wavelength is configured to induce a second biological effect that is different than the first biological effect.  Absent specific effects tied to specific wavelengths and tissues, the application of different wavelengths to oral tissue reads on the claim.

[Claim 14] Brawn discloses the first biological effect and the second biological effect comprise different ones of inactivating one or more pathogens that are in a cell-free environment, inhibiting replication of one or more pathogens that are in a cell-associated environment, upregulating a local immune response, stimulating enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide, releasing nitric oxide from endogenous stores of nitric oxide, and inducing an anti-inflammatory effect (light can stimulate a variety of biological activities in cells and tissues that are compromised in function, for example, by stimulating cytochrome C oxidase or nitric oxide synthase – the examiner holds these effects depend on the specific tissues, wavelengths etc.… but that the wavelengths applied would meet this limitation) [par. 0004].

[Claim 15] Brawn discloses the body cavity is an oral cavity, and the first light source and the second light source are positioned outside the oral cavity (At least a portion of the light source 610, for example, including the LEDs 612, 614, 616, 618, can be disposed in an external housing of the apparatus, at least a portion of which is configured to be disposed extraorally when the panels 601, 602, 603, 604 are disposed in the oral cavity adjacent the root area as described herein) [par. 0107].

[Claim 16] Brawn discloses the light guide positioner comprises a mouthpiece (mouth guard) that is configured to engage with one or more surfaces of the oral cavity of a user [pars. 0103, 0107] and the tissue comprises tissue of the oropharynx (illuminating the oropharynx is an intended use which is met by the light emitted from the panels of the mouth guard, e.g. based on the orientation of the panels within the oral cavity).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brawn et al. (US 2013/0280671) in view of MacKinnon et al. (US 2002/0135763) as applied to claim 5 above, and further in view of Spooner (US 2003/0233138).

[Claim 6] Brawn discloses the light guide (optical fibers) and first and second solid state emitter packages (LED packages) but does not disclose a lens arranged between the light guide and emitters.
Spooner discloses an analogous phototherapy device comprising a light concentrating ball lens (Figs. 6A-B #60) disposed between an LED (Figs. 6A-B #24) and an end (Figs. 6A-B #30) of an optical fiber (Figs. 6A-B #28) so as to increase optical coupling of light into the optical fiber [par. 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device of Brawn by including a lens between the light guide and solid state emitters, as taught by Spooner, in order to increase the optical coupling of light from the emitters into the light guide.  This would improve efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brawn et al. (US 2013/0280671) in view of MacKinnon et al. (US 2002/0135763) as applied to claim 1 above, and further in view of Loupis et al. (US 2018/0117355).

[Claim 7] Brawn discloses a first solid state emitter emitting a first peak wavelength and a second solid state emitter emitting a second peak wavelength as explained in the rejection of claim 1 above.  Brawn also discloses the lower range of wavelengths used is about 400 nm and upper range is about 895 nm [par. 0281].  However, Brawn doesn’t explicitly disclose the first peak wavelength is in a range from 400 nanometers (nm) to 490 nm and the second peak wavelength is in a range from 490 nm to 900 nm.
Loupis discloses an analogous phototherapy device for dental/oral therapy [pars. 0006, 0045-0053] comprising a first group of LEDs and a second group of LEDs wherein the first group emits a first peak wavelength and the second group emits a second peak wavelength [pars. 0069-0072].  The first peak wavelength may be about 430 nm to about 475 nm [par. 0073], and the second peak wavelength may be from about 500 nm to about 700 nm [par. 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device taught by Brawn by selecting the first peak wavelength to be from about 430-475 nm and second peak wavelength to be from about 500-700 nm, as taught by Loupis, in order to provide phototherapy to the oral cavity.  These wavelengths are within the operating wavelength range taught by Brawn and would provide phototherapeutic treatment to the oral cavity.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn et al. (US 2013/0280671) in view of MacKinnon et al. (US 2002/0135763) as applied to claim 16 above.

[Claim 17] Brawn discloses the panels shown in Figure 9 are part of a mouth guard but doesn’t specifically indicate the mouth guard is chosen from the embodiment shown in Figures 45-47.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the structure shown in Figure 9 into the mouth guard shown in Figures 45-47 in order to predictably position the panels relative to the oral cavity and ensure the optical fiber optically coupled to the panel are protected from the environment by a housing.  The optical fibers would run through the extra-oral housing (#2190) which would require a hollow core to receive the fibers [par. 0153].

[Claim 18] Brawn renders obvious the mouthpiece (mouth guard) and the light guide (optical fibers) being parts of a single structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Gustavsson (US 2012/0215292) discloses a handpiece configured to receive electromagnetic radiation from at least one remote associated source of electromagnetic radiation, e.g. a crystal laser or a laser diode, via a delivery system for delivering the electromagnetic radiation to the handpiece. Such a delivery system can be, e.g., a light guide such as an optical fiber or an optical fiber bundle or a waveguide, for example, a liquid or partially liquid waveguide or hollow waveguide [pars. 0009, 0083].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 March 2022